DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/22/21 has been entered, in which Applicant amended claims 1, 3, 12, 14, 17, 19, and 20. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed an Information Disclosure Statement. As such, Examiner has not yet considered an Information Disclosure Statement.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-11 are directed towards a process, and claims 12-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “identify a user-generated text block comprising the text composed for the purpose other than responding to the at least one survey question,” “analyzing the user-generated text block to determine a text block characteristic of the user­generated text block,” “identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey,” and “generating a survey response for the survey question based on content of the user-generated text block.” 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “an electronic survey,” (computer system with processor, with memory, and input device); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network). Additionally, independent claims 12 and 17 recite further additional elements: “A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) 
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0127]-[0149]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network); “A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” (computer system including processor and memory); “accessing data from a plurality of data sources to identify a user-generated text block,” (data gathering and sending and receiving data over a network). For additional information see MPEP 2106.05(f) “claims that 
Claims 2-11, 13-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-11, 13-16, and 18-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 4, 8, 15, and 20 teach the use of machine learning to manipulate a relevance model, and claim 11 recite sending and receiving information over a network (i.e. the internet). As described above these additional elements are used to facilitate the abstract concepts recited by the claims. Implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Regarding claims 12-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0127]-[0149]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0124174 to Starr et al. (hereafter referred to as Starr) in view of U.S. Patent Application Publication Number 2005/0108001 to Aarskog (hereafter referred to as Aarskog).
As per claim 1, Starr teaches:
analyzing the user-generated text block to determine a text block characteristic of the user­generated text block (Paragraph Number [0025] teaches the organizing of 
identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey (Paragraph Number [0027] teaches the content management system can organize any unassigned text responses to easily allow a user to identify and review those text responses that the content management system determines are not related to any of the pre-defined topics. A user can provide the content management system with additional topics that potentially relate to the electronic text documents, and in particular, the unassigned electronic text documents that do not correspond to a topic. Paragraph Number [0101] teaches a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results 
generating a survey response for the survey question based on content of the user-generated text block.  (Paragraph Number [0028] teaches the content management system can define word communities, iteratively determine prevailing topics found within each word community, and provide the prevailing topics to the user as suggested topics.  In this manner, the content management system can identify and provide emergent topics that a user (e.g., a survey administrator) may not have anticipated as a relevant topic, but that may be a relevant topic based on the text response of other users (e.g., responses to a survey question). Paragraph Number [0070] teaches the suggestion manager 220 can provide a user with suggested topics.  For example, the suggestion manager 220 can analyze one or more text responses to identify various content groupings, such as a community of words that relate to each other.  Upon analyzing a community of words, the suggestion manager 220 can identify one or more prevailing topics.  The suggestion manager 220 can then provide the one or more identified prevailing topics to the user as a suggested topic, and the user can select a suggested topic for the topic assigner 218 to pair with one or more text responses. Paragraph Number [0080] teaches the content management system 106 can also receive response topics from the administrator device 104.  In particular, an administrator using the administrator device 104 can provide a list of one or more topics to the content management system 106 that potentially relates to 
Starr teaches analyzing blocks of user generated text from survey questions to index and categorize the text but does not explicitly teach reviewing other documents or text blocks on the internet in general which is taught by the following citations from Aarskog:
A method comprising: generating a survey response to at least one survey question using text composed by a user for a purpose other than responding to the at least one survey question by: accessing data from a plurality of data sources to identify a user-generated text block (Paragraph Number [0008] teaches intermediaries in the organization (user community) who gather documents from various sources.  Acquisition, segmentation, disambiguation and the underlying indexing principles are of critical importance for effective dissemination, searching and use of document collections.  The answer to the specific problems addressed is not found in smarter search algorithms or so-called intelligent agents per se, although new functionality and new visualization techniques might help. Paragraph Number [0139] teaches the apparatus or module for document and text acquisition operates on documents detected from www sites or other sources of documents in electronic format. Paragraph Number [0164] teaches information-based organizations normally have their own `in-house` document collections, and regularly incorporate information judged as useful from external sources.  These external sources will preferably be detected and retrieved by search engines known 
comprising the text composed for the purpose other than responding to the at least one survey question (Paragraph Number [0056] teaches search and indexing engines (as Lycos, Google, AltaVista, InfoSeek, etc.) proposes to solve the problem of finding information by constructing indexes from information sources available on the World Wide Web. Paragraph Number [0155] teaches the document collection or part of a document collection (sub-collection) is stored as persistent in a web-accessible system managed by a DBMS known in the prior art. Paragraph Number [0314] teaches grammar based search operands combined in search macros (grammatical search patterns, or grammatical request patterns) will retrieve zones and sentences from the underlying texts. (See also Paragraph Number [0906])).
Both Starr and Aarskog are directed to semantic text analysis. Starr discloses analyzing blocks of user generated text from survey questions to index and categorize the text. Aarskog improves upon Starr by disclosing reviewing other documents or text blocks on the internet in general. One of ordinary skill in the art would be motivated to further include reviewing other documents or text blocks on the internet in general, to efficiently gather and categorize seemingly unrelated data for use in survey analysis.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of analyzing blocks of user generated text from survey questions to index and categorize the 
As per claim 12, Starr teaches:
A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to: (Paragraph Number [0151] teaches one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).  In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes).
The remainder of the claim limitations are substantially similar to the claim limitations recited in the method of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 17, Starr teaches:
A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: (Paragraph Number [0151] teaches one or more of the processes described herein may be implemented at least in part as instructions embodied 
The remainder of the claim limitations are substantially similar to the claim limitations recited in the method of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 13, and 18, the combination of Starr and Aarskog teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
further comprising: associating the survey question with a text characteristic that corresponds to text that includes an answer to the survey question (Paragraph Number [0095] teaches generating topic suggestions occurs after the step 404 of administering the survey and collecting responses, in connection with generating topic models.  In other embodiments, the sequence-flow method 400 can skip steps 406-412 and go directly from the step 404 of administering the survey and collecting responses to the step 414 of generating topic suggestions. Paragraph Number [0108] teaches the suggested topics 506 may be ordered according to correlation strength (e.g., based on analysis with the remaining unknown text responses), frequency of occurrence (e.g., how often the word appears in the text responses), ordered alphabetically, or ordered randomly.  Further, the content management system 106 may display only a limited number of suggested topics within the results dashboard.  For example, the content management system 106 may 
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises determining that the text block characteristic of the user­generated text block satisfies the text characteristic. (Paragraph Number [0101] teaches an example graphical user interface 500 (or "GUI 500") that displays a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results dashboard also displays suggested topics 506 as well as a field to add topics 508.  In addition, the results dashboard displays the number of responses 510 to which the results correspond.  The results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience.  For example, the text responses may be in answer to the question "How was your overall experience at Restaurant A?" or "What would improve your dining experience?" Thus, as shown in FIG. 5, the topics 504 correspond to a customer's dining experience).
As per claims 3, 14, and 19, the combination of Starr and Aarskog teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
identifying the survey question of the electronic survey comprises analyzing each of the plurality of pre-existing user-generated text blocks to determine text blocks that relate to the survey question (Paragraph Number [0054] teaches the response collector 
generating the survey response for the survey question comprises generating survey responses based on contents of each pre-existing user-generated text block from the text blocks determined to relate to the survey question. (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an 
Starr teaches analyzing blocks of user generated text from survey questions to index and categorize the text but does not explicitly teach reviewing other documents or text blocks on the internet in general which is taught by the following citations from Aarskog:
wherein: accessing the data from a plurality of data sources comprises accessing a text block database comprising a plurality of pre-existing user-generated text blocks that includes the user-generated text block (Paragraph Number [0008] teaches intermediaries in the organization (user community) who gather documents from various sources.  Acquisition, segmentation, disambiguation and the underlying indexing principles are of critical importance for effective dissemination, searching and use of document collections.  The answer to the specific problems addressed is not found in smarter search algorithms or so-called intelligent agents per se, although new functionality and new visualization techniques might help. Paragraph Number [0139] teaches the apparatus or module for document and text acquisition operates on documents detected from www sites or other sources of documents in electronic format. Paragraph Number [0164] teaches information-based organizations normally have their own `in-house` document collections, and regularly incorporate information judged as useful from external sources.  These external sources will preferably be detected and retrieved by search engines known in the prior art. Paragraph Number [0332] teaches organizing indexes into triplets in which words tagged as components in SVOS (Subject Verb Object 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4 and 15, the combination of Starr and Aarskog teaches each of the limitations of claims 1 and 12 respectively. 
In addition, Starr teaches:
wherein generating the survey response for the survey question comprises using a machine learning model to generate the survey response based on the content of the user-generated text block. (Paragraph Number [0042] teaches the content management system 106 provides suggested topics to the administrator 102 and/or automatically organizes the text responses based on one or more of the suggested topics.  For example, the content management system 106 can identify topics based on analyzing the text responses, and in particular, the unassigned text responses. Paragraph Number [0064] teaches the topic assigner 218 can use a probabilistic language model to identify matches or near matches. Paragraph Number [0067] teaches the topic assigner 218 employs a probabilistic language model without requiring supervised training by using a probabilistic language model, the topic assigner 218 determines the probability that a text response will correspond to a topic based on analyzing the text response and related text responses).
As per claims 5 and 16, the combination of Starr and Aarskog teaches each of the limitations of claims 1 and 12 respectively. 
In addition, Starr teaches:
further comprising: determining that the text block characteristic of the user-generated text block relates to a second survey question of the electronic survey (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report).
generating a second survey response for the second survey question based on the content of the user-generated text block. (Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report. Paragraph Number [0065] teaches the topic assigner 218 determines a topic correlation score or value between a text response and each potential topic.  The topic correlation score between a text response and a topic may be based on the occurrence frequency of a match or near match.  In other 
As per claim 6, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein: analyzing the user-generated text block to determine the text block characteristic of the user-generated text block comprises analyzing a first sentence of the user-generated text block to determine a first text block characteristic and analyzing a second sentence of the user-generated text block to determine a second text block characteristic (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report. Paragraph Number [0065] teaches the topic assigner 218 determines a topic correlation score or value between a text response and each potential topic.  The topic correlation score 
determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey comprises determining that the first text block characteristic or the second text block characteristic relates to the survey question (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report. Paragraph Number [0065] teaches the topic assigner 218 determines a topic correlation score or value between a text response and each potential topic.  The topic correlation score between a text response and a topic may be based on the occurrence frequency of a match or near match.  In other words, a text response having few matches with a topic will have 
As per claim 7, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises determining that a relevance of the text block characteristic to the survey question satisfies a relevance threshold (Paragraph Number [0062] teaches when the topic assigner 218 did not have the additional topic, the topic assigner identified a topic that matched the text response at least at a minimum threshold level.  With the availability of the additional topic, however, the topic assigner 218 can determine that the additional topic matches the text response at a level that exceeds the level of match of the previously assigned topic to such an extent that the topic assigner 218 removes the previously assigned topic from the text response and assigns the additional topic to the text response. Paragraph Number [0067] teaches the topic assigner 218 assigns and/or codes a text response to one or more topics having a probabilistic language model probability over a threshold level (e.g., more likely to belong with to a topic than not)).
As per claim 8, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises using a machine learning model to determine that the text block characteristic relates to the survey question (Paragraph Number [0042] teaches the content management system 106 provides suggested topics to the administrator 102 and/or automatically organizes the text responses based on one or more of the suggested topics.  For example, the content management system 106 can identify topics based on analyzing the text responses, and in particular, the unassigned text responses. Paragraph Number [0064] teaches the topic assigner 218 can use a probabilistic language model to identify matches or near matches. Paragraph Number [0067] teaches the topic assigner 218 employs a probabilistic language model without requiring supervised training by using a probabilistic language model, the topic assigner 218 determines the probability that a text response will correspond to a topic based on analyzing the text response and related text responses).
As per claim 9, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein the text block characteristic of the user-generated text block comprises at least one of a user-generated text block length, one or more keywords, one or more word embeddings, a sentiment score, a sentiment category, or a text block category (Paragraph Number [0062] teaches when the topic assigner 218 did not have the additional topic, the topic assigner identified a topic that matched the text response at least at a minimum threshold level.  With the availability of the additional topic, however, the topic assigner 218 can determine that the additional topic matches the text response at a level that exceeds the level of match of the previously assigned topic to such an extent that the topic assigner 218 removes the previously assigned topic from the text response and 
As per claim 10, the combination of Starr and Aarskog teaches each of the limitations of claims 1 and 9. 
In addition, Starr teaches:
wherein the text block characteristic of the user-generated text block comprises the text block category, and wherein the text block category categorizes the user-generated text block as a problem, a suggestion, or an opinion (Paragraph Number [0096] teaches the content management system 106 analyzes multiple text responses and uses the blended data set to generate topic suggestions and/or assign topics to text responses.  To illustrate, the content management system 106 may administer two surveys, where one survey is sent to breakfast diners and the other survey is sent to lunch diners.  Both surveys, however, have a question asking the diners about their opinion of the company and/or dining experience.  Even though the two questions are from different surveys, the content management system 106 can analyze responses from both surveys as a single dataset).
As per claim 11, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein the user-generated text block is derived from an email, a social media post, or a message posted on a website (Paragraph Number [0004] teaches the advent of computer technology has led to an increase in communication using various forms of electronic documents.  More specifically, advances in computer technology have allowed users to easily generate, duplicate, and communicate electronic text documents.  Examples of electronic text documents include computer data files comprising free-form text, such as responses to survey questions, e-commerce customer reviews, electronic messages (e.g., email), or social media posts (e.g., tweets)).
As per claim 20, the combination of Starr and Aarskog teaches each of the limitations of claim 17. 
In addition, Starr teaches:
wherein the instructions, when executed by the at least one processor, cause the system  access the data from the plurality of data sources by accessing the data from the plurality of data sources in real time (Paragraph Number [0052] teaches the response collector 214 may collect multiple responses to a survey question at once.  In addition, or in the alternative, the response collector 214 may collect responses to a survey question in real-time or periodically as respondents provide responses to the survey question. Paragraph Number [0071] teaches the suggestion manager 220 may wait for a user to select the suggested topic before performing a real-time analysis of how well the suggested topic corresponds to text responses. Paragraph Number [0109] teaches the content management system 106 updates the results dashboard in real-time or near real time).

Response to Arguments
Applicant’s arguments filed 6/22/2021 have been fully considered but they are not found to be persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 6/22/2021, pgs. 13-14). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Additionally, the sourcing data from multiple sources as recited by the claims constitutes data gathering in a particular computer environment. While this feature is not abstract, it is technology that facilitates the abstract ideas and constitutes a form of complex data gathering to be used as an input for the process described by the abstract concepts. Examiner notes that the analyzing of text and categorizing it, when claimed at a high level as in this context, rests in the abstract realm. Applicant’s characterization 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 6/22/2021, pgs. 15-16). Examiner notes that new citations from the new Aarskog reference has been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624